Title: From Benjamin Franklin to Jane Mecom, 7 July 1773
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, July 7. 1773.
I believe it is long since I have written any Letters to you. I hope you will excuse it. I am oppress’d with too much Writing, and am apt to postpone when I presume upon some Indulgence.
I received duly yours of Jan. 19. Apr. 20. May 5 and May 15.
Our Relations Jenkins and Paddock came to see me. They seem to be clever sensible Men.
Is there not a little Affectation in your Apology for the Incorrectness of your Writing? Perhaps it is rather fishing for Commendation. You write better, in my Opinion, than most American Women. Here indeed the Ladies write generally with more Elegance than the Gentlemen.
By Capt. Hatch went a Trunk containing the Goods you wrote for. I hope they will come safe to hand and please. Mrs. Stevenson undertook the Purchasing them with great Readiness and Pleasure. Teasdale, whom you mention as selling cheap, is broke and gone. Perhaps he sold too cheap. But she did her best.
I congratulate you on the Marriage of your Daughter. My Love to them. I am oblig’d to good Dr. Cooper for his Prayers.
Your Shortness of Breath might perhaps be reliev’d by eating Honey with your Bread instead of Butter, at Breakfast.
Young Hubbard seems a sensible Boy, and fit, I should think for a better Business than the Sea. I am concern’d to hear of the Illness of his good Mother.

If Brother John had paid that Bond, there was no Occasion to recal it for you to pay it; for I suppose he might have had Effects of our Fathers to pay it with. I never heard how it was managed. Mrs. Stevenson presents her Respects, and I am ever Your affectionate Brother
B Franklin
